Citation Nr: 0942877	
Decision Date: 11/10/09    Archive Date: 11/17/09

DOCKET NO.  06-05 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a compensable rating for residuals of a marked 
fracture of the second metatarsal of the left foot.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel



INTRODUCTION

The Veteran had active service from August 1961 to August 
1963.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in New Orleans, Louisiana.  

The Veteran appeared at a videoconference hearing before the 
undersigned Veterans Law Judge at the RO in November 2006.  A 
transcript of the hearing is of record.  

In a July 2007 decision, the Board denied a compensable 
disability evaluation for residuals of a marked fracture of 
the second metatarsal of the left foot.  The Veteran 
subsequently appealed this decision to the United States 
Court of Appeals for Veterans Claims (Court).

In February 2009, the Court vacated the Board's July 2007 
decision and remanded the matter to the Board for 
readjudication consistent with the Court's decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.  


REMAND

In its February 2009 decision, the Court noted that the 
appellant (Veteran) argued that his left foot injury had 
limited his ability to walk and stand since he was separated 
from service.  The Court observed that VA had conceded that 
the June 2002 and 2004 VA examinations were inadequate 
because the examiners failed to take into account the 
Veteran's records of prior medical treatment.  The Court 
indicated that it agreed with this statement.  The Court 
further noted that the 2002 and 2004 VA examinations failed 
to adequately address the medical and lay evidence detailing 
the Veteran's complaints of pain on motion of the left foot.  
As a result, the Court vacated the Board's prior decision and 
remanded the matter for further development and 
readjudication.  

In accordance with the Court's decision, an additional VA 
examination is warranted to determine the nature and severity 
of the Veteran's residuals of a marked fracture of the second 
metatarsal of the left foot.  

The Board further observes that the last treatment record 
associated with the claims folder dates back to 2005.  The 
Veteran should be requested to provide the names and 
addresses of all health care providers who have treated him 
for any left foot disability since 2005.  The Veteran should 
also be requested to provide proper authorization, when 
necessary, to obtain the identified treatment records.  All 
identified VA treatment records should be obtained.  

The Board also notes that during the pendency of this appeal, 
the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the Veteran was not provided with notice of 
the type of evidence necessary to establish a disability 
rating or an effective date.  As those questions are involved 
in the present appeal, this case must be remanded for proper 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
that includes an explanation as to the type of evidence that 
is needed to establish a disability rating and an effective 
date.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should send the Veteran a 
notice letter in connection with his 
claim for an increased evaluation for 
residuals of a marked fracture of the 
second metatarsal of the left foot.  The 
letter should inform him of the 
information and evidence that is 
necessary to substantiate the claim; (2) 
inform him about the information and 
evidence that VA will seek to provide; 
and (3) inform him about the information 
and evidence he is expected to provide.

The letter should also include an 
explanation as to the information or 
evidence needed to establish a disability 
rating and an effective date, as outlined 
by the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  The Veteran should be requested to 
provide the names and addresses of all 
health care providers who have treated 
him for any left foot disability since 
2005.  After obtaining proper 
authorization from the Veteran, where 
necessary, obtain and associate with the 
claims file copies of treatment records 
from those facilities identified by the 
Veteran.  

3.  After the above development, schedule 
the Veteran for a VA examination to 
determine the current severity of his 
service-connected residuals of a marked 
fracture of the second metatarsal of the 
left foot.  The claims folder must be 
made available to the examiner prior to 
the examination, and the examiner should 
acknowledge such review in the 
examination report.  All indicated 
studies should be performed and all 
manifestations of current disability 
should be described in detail.  The 
examiner should provide an assessment as 
to whether the overall foot impairment 
attributable to the service-connected 
disability is best characterized as mild, 
moderate, moderately severe, or severe.  
The examiner should also indicate the 
degree of additional disability caused by 
functional losses, such as pain, weakened 
movement, excess fatigability, or 
incoordination of the foot.

4.  The Veteran is advised that this 
examination is needed to adjudicate his 
claim.  Failure without good cause to 
report for a scheduled VA examination 
could result in the denial of his claim.  
38 C.F.R. § 3.655 (2008).

5.  If the benefit sought on appeal 
remains denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

